IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. PD-1344-15


                           EX PARTE JOSE E. DUQUE, Applicant


            ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                    FROM THE FIRST COURT OF APPEALS
                             HARRIS COUNTY


       Per curiam.

                                          OPINION

       Appellant, a native of Honduras, entered a plea bargain and was placed on deferred

adjudication for the felony offense of assault of a family member. A few months later, the

Department of Homeland Security initiated removal proceedings. Pursuant to the provisions of

Article 11.072 of the Texas Code of Criminal Procedure, Appellant filed an application for writ of

habeas corpus claiming that his plea was involuntary and that he received ineffective assistance of

counsel because he was not informed of the deportation consequences of his guilty plea as required

by Padilla v. Kentucky, 559 U.S. 356 (2010). The trial court entered findings of fact and conclusions

of law denying relief and Appellant appealed. The Court of Appeals affirmed, holding that
                                                                                                     2

Appellant had not shown prejudice to support his claim. Ex parte Duque, No. 01-15-00014-CR

(Tex. App.–Houston [1st Dist], Sept. 15, 2015) (not designated for publication). Appellant petitioned

this Court for discretionary review.

       When the Court of Appeals issued its opinion in this case, it did so without the benefit of this

Court's recent opinion in Ex parte Torres, ___ S.W.3d ___; No. PD-0679-14 (Tex. Crim App. Feb.

10, 2016). Therefore, we vacate the judgment of the Court of Appeals and remand for that court to

consider the effect of Torres, if any, on its reasoning and analysis in this case.



Delivered: April 6, 2016
Do not publish